Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 March 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Saturday morning 14 Mch 1807
                            
                        
                        I fear the largest Vessel which Mr. Foxall could Cast would be too small for a Cistern for the presidents
                            house. A round Vessel might be indeed made of two Cylinder with a flat bottom. Last Year I proposed to Mr Foxall to cast
                            a number of Flanched plates to make a Cistern, but he made some objection. However I will see him as soon as I can get
                            out. At present I am confined by a most painful stiffness (Crick) of my neck which has kept me awake the last two nights.—I am engaged in drawing for your consideration, two plans for the arrangement of the ground round
                            the presidents house. As soon as you have approved one, I have already made arrangements with Mr King to set out the
                            Legging & measure it into Lots before a spade is put into the ground. This is the most effectual & will be the
                            cheapest method of proceeding. It may begin very early next week to go into execution.—I am with the highest respect Yr.
                        
                            B H Latrobe
                            
                        
                        
                            I accept with thanks your polite invitation for Tuesday [next]
                        
                    